 


109 HR 294 IH: To amend the Internal Revenue Code of 1986 to extend to civilian employees of the Department of Defense serving in combat zones the tax treatment allowed to members of the Armed Forces serving in combat zones.
U.S. House of Representatives
2005-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 294 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2005 
Mr. Hefley introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend to civilian employees of the Department of Defense serving in combat zones the tax treatment allowed to members of the Armed Forces serving in combat zones. 
 
 
1.Tax treatment of civilian employees of Department of Defense in combat zones 
(a)Exclusion of combat zone compensation 
(1)In generalSubsection (d) of section 112 of the Internal Revenue Code of 1986 (relating to prisoners of war, etc.) is amended by adding at the end the following new paragraph: 
 
(4)Civilian employees of Department of Defense 
(A)Service in combat zoneGross income does not include so much of compensation as does not exceed the maximum enlisted amount received for active service as a civilian employee of the Department of Defense serving in support of the Armed Forces of the United States for any month during any part of which such employee— 
(i)served in a combat zone, 
(ii)was hospitalized as a result of wounds, disease, or injury incurred while serving in a combat zone, or 
(iii)is in a missing status as a result of such service.Clause (ii) shall not apply for any month beginning more than 2 years after the date of the termination of combatant activities in such zone. 
(B)Missing statusFor purposes of this paragraph, the terms active service and missing status have the respective meanings given to such terms by section 5561 of title 5 of the United States Code.. 
(2)Clerical amendments 
(A)The heading for section 112 of such Code is amended to read as follows: 
 
112.Certain combat zone compensation. 
(B)The item relating to section 112 in the table of sections for part III of subchapter B of chapter 1 of such Code is amended to read as follows: 
 
 
Sec. 112. Certain combat zone compensation. 
(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31, 2004. 
(b)Additional estate tax not to apply 
(1)In generalSubsection (b) of section 2201 of such Code is amended by inserting or while in service as a civilian employee of the Department of Defense serving in support of the Armed Forces of the United States, after United States,. 
(2)Clerical amendments 
(A)The heading for section 2201 of such Code is amended by inserting and department of defense civilians after members of the armed forces. 
(B)The item relating to section 2201 in the table of sections for subchapter C of chapter 11 of such Code is amended to read as follows: 
 
 
Sec. 2201. Members of the Armed Forces and Department of Defense civilians dying in combat zone or by reason of combat-zone-incurred wounds, etc. 
(3)Effective dateThe amendments made by this subsection shall apply to decedents dying after December 31, 2004. 
(c)No tax on toll telephone service in combat zone 
(1)In generalSubsection (d) of section 4253 of such Code (relating to servicemen in combat zone) is amended by inserting , or from a civilian employee of the Department of Defense, after United States. 
(2)Effective dateThe amendment made by this subsection shall apply with respect to amounts paid after the date of the enactment of this Act for services rendered on or after such date. 
 
